PER CURIAM.
The State of Florida seeks certiorari review of the trial court’s non-final order suppressing similar fact evidence from being admitted during George Gant’s sexual battery trial. The State has failed to demonstrate that the trial court’s ruling departs from the essential requirements of law; therefore, its petition for certiorari review is denied.
The trial court entered a thoughtful and considered order after applying the correct legal test to the evidence offered. The court carefully articulated the positive and negative aspects of the State’s similar fact evidence and conducted the proper balancing test, as codified in section 90.403 of the Florida Statutes (2006).
PETITION DENIED.
PALMER, ORFINGER and EVANDER, JJ., concur: